Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Class A Common Stock, no par value, of Alanco Technologies, Inc., an Arizona corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 19, 2014 IROQUOIS MASTER FUND LTD. IROQUOIS CAPITAL MANAGEMENT LLC By: /s/ Joshua Silverman Name: Joshua Silverman Title: Authorized Signatory /s/ Joshua Silverman JOSHUA SILVERMAN /s/ Richard Abbe RICHARD ABBE
